DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/128,367 is responsive to communications filed on 10/28/2020, in reply to the Advisory Action of 10/08/2020. Currently, claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1, 16, and 17, the Applicant submits that Wu does not involve a location of a swath across the semiconductor die for inspection, as claimed. Rather, the teachings of Wu include “patterns of interest” and “defects of interest,” and searches a wafer for target candidates in which a user can define a “micro care area” around these locations. As such, the Applicant submits that Wu does not teach or suggest that the POIs, DOIs, or MCAs extend across the semiconductor die.
Additionally, the Applicant submits that Wu does not receive user input on the image, as claimed. Wu discloses that the user manually marks the DOI location and POI location by referencing the test or difference image, but does not explain how the user input that marks these locations is received, and additionally, neither the DOI location or the POI location are equivalent to the location of a swath. As such, the Applicant submits that in the absence of any detail about how Wu receives user input, Wu cannot teach or suggest that the user input is received “on the image.”
Applicant’s arguments, see Pre-Brief Conference Request, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1, 16, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Richter in view of Sawin.

In regard to claims 2-15, these claims are directly or indirectly dependent upon the independent claim 1. As the arguments relating to claim 1 have been fully considered, and found to be persuasive, and the claim has a new grounds of rejection, these dependent claims also have new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (U.S. Publication No. 2006/0103838), hereinafter referred to as Richter, in view of Sawin et al. (U.S. Patent No. 5,450,205), hereinafter referred to as Sawin.

In regard to claim 1, Richter teaches a method of semiconductor inspection, comprising, at a semiconductor-inspection system (Richter abstract noting examination of a wafer; and Richter paragraph 11 noting a method for detecting defects on a semiconductor wafer):
receiving user input specifying a location (Richter Fig.1 showing swath 14; Richter paragraph 21 noting user selects a suitable selection region 14) of a swath across the semiconductor die for inspection (Richter abstract noting detection of defects on a wafer via particular comparison regions selected by the user), the swath having a width that is less than a width of the semiconductor die (Richter Fig.1 showing swath 14 having width less than the full width of the die; Richter paragraph 21 noting selection region 14 is preferably rectangular and comprises the edge region of the wafer 10).
based on the user input (Richter paragraph 22 noting defining the selection region 14 by a user via a user interface), inspecting the swath of the semiconductor die (Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known); and 
processing data from inspecting the swath to identify defects in the swath (Richter paragraph 2 noting method for inspecting a wafer for detecting defects; and Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known).
However, Richter does not expressly disclose displaying an image of a semiconductor die; receiving user input on the image; and swath width that corresponds to a field of view of the semiconductor-inspection system.
In the same field of endeavor, Sawin teaches displaying an image of a semiconductor die; and receiving user input on the image (Sawin column 13, lines 10-20 noting the processor displays an image of the wafer on a computer display, and the user is able to select regions to be analyzed from the image); and swath width that corresponds to a field of view of the semiconductor-inspection system (Sawin column 9, lines 28-30 noting the camera and lens are arranged so that the entire surface of the wafer is in focus on the CCD array; Sawin column 9, lines 47-49 noting every spot on the wafer 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin because both disclosure relate to systems for inspecting semiconductor wafers, each with a system designed to image the wafer and inspect specific portions of the wafer at a time for defects. The teachings of Richter include that of a user selecting a selection region of the wafer via a user interface, and the teachings of Sawin would benefit the teachings of Richter by supporting this process with images displayed on a computer screen for a user to select for analysis with an input device such as a mouse. Thus, modified to incorporate the teachings of Sawin, the teachings of Richter include all of the limitations presented in claim 1.

In regard to claim 12, Richter and Sawin teach all of the limitations of claim 1 as discussed above. In addition, Richter teaches wherein the swath is a first swath (Richter Fig.1 showing swath 14; Richter paragraph 21 noting user selects a suitable selection region 14), the method comprising, at the semiconductor-inspection system (Richter abstract noting examination of a wafer; and Richter paragraph 11 noting a method for detecting defects on a semiconductor wafer):
receiving user input specifying respective locations of swaths  across the semiconductor die for inspection (Richter paragraph 22 noting defining the selection region 14 by a user via a user interface), the swaths having a respective width that is less than the width of the semiconductor die (Richter Fig.1 showing swath 14 having width less than the full width of the die; Richter paragraph 21 noting selection region 14 is preferably rectangular and comprises the edge region of the wafer 10).
based on the user input specifying the respective locations of the swaths (Richter paragraph 22 noting defining the selection region 14 by a user via a user interface), inspecting each swath (Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known); and
processing data from inspecting each swath to identify defects in the swaths (Richter paragraph 2 noting method for inspecting a wafer for detecting defects; and Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known).
However, Richter does not expressly disclose specifying and inspecting a plurality of swaths.
In the same field of endeavor, Sawin teaches specifying and inspecting a plurality of swaths (Sawin column 13, lines 10-32 noting the processor displays an image of the wafer on a computer display, and the user is able to select regions to be analyzed from the image; and noting use of the computer to analyze a number of points, such as ten).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin for the same reasons as stated above in claim 1.

In regard to claim 15, Richter and Sawin teach all of the limitations of claim 1 as discussed above. In addition, Sawin teaches wherein the semiconductor-inspection system comprises a broadband plasma illumination source (Sawin abstract noting plasma emission or laser illumination reflected from the wafer; and Sawin column 10, lines 17-18 noting plasma optical emission consists of light having a wide spectrum of wavelengths).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin for the same reasons as stated above in claim 1.

In regard to claim 16, Richter teaches a semiconductor-inspection system (Richter abstract noting examination of a wafer; and Richter paragraph 11 noting a method for detecting defects on a semiconductor wafer), comprising: 
receiving user input specifying a location (Richter Fig.1 showing swath 14; Richter paragraph 21 noting user selects a suitable selection region 14) of a swath across the semiconductor die for inspection (Richter abstract noting detection of defects on a wafer via particular comparison regions selected by the user), the swath having a width that is less than a width of the semiconductor die (Richter Fig.1 showing swath 14 having width less than the full width of the die; Richter paragraph 21 noting selection region 14 is preferably rectangular and comprises the edge region of the wafer 10);
based on the user input (Richter paragraph 22 noting defining the selection region 14 by a user via a user interface), causing the inspection tool to inspect the swath of the semiconductor die (Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known); and
processing data from inspecting the swath to identify defects in the swath (Richter paragraph 2 noting method for inspecting a wafer for detecting defects; and Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known).
However, Richter does not expressly disclose an inspection tool; one or more processors; memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions; displaying an image of a semiconductor die; receiving user input on the image; and swath width that corresponds to a field of view of the semiconductor-inspection system.
In the same field of endeavor, Sawin teaches an inspection tool (Fig. 4 showing the inspection apparatus with plasma illumination and a CCD camera); one or more processors (Sawin data processor 340); memory storing one or more programs for execution by the one or more processors (Sawin column 12, lines 66-67 and column 13, lines 1-2 noting data processor 340 again synchronizes 1512 the acquisition of an image and transmission 1514 of the signal representing that image to the computer memory 354; and Sawin column 12, lines 16-18 noting the apparatus of the invention channels data representing the images to a memory), the one or more programs comprising instructions (Sawin column 11, lines 18-22 noting the data acquisition apparatus may be configured as a suitably programmed computer 340, programmed to acquire and analyze CCD images with software); displaying an image of a semiconductor die; receiving user input on the image (Sawin column 13, lines 10-20 noting the processor displays an image of the wafer on a computer display, and the user is able to select regions to be analyzed from the image); and swath width that corresponds to a field of view of the semiconductor-inspection system (Sawin column 9, lines 28-30 noting the camera and lens are arranged so that the entire surface of the wafer is in focus on the CCD array; Sawin column 9, lines 47-49 noting every spot on the wafer within the field of view of the image plane is mapped to a corresponding point on the CCD array; and Sawin column 13, lines 14-17 noting the processor generates an image of the wafer on the computer display generated by the CCD, which generates a signal based on the light reflected from the wafer to the CCD).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin for the same reasons as stated above in claim 1.

In regard to claim 17, Richter teaches a semiconductor-inspection system (Richter abstract noting examination of a wafer; and Richter paragraph 11 noting a method for detecting defects on a semiconductor wafer) for:
receiving user input specifying a location (Richter Fig.1 showing swath 14; Richter paragraph 21 noting user selects a suitable selection region 14) of a swath across the semiconductor die for inspection (Richter abstract noting detection of defects on a wafer via particular comparison regions selected by the user), the swath having a width that is less than a width of the semiconductor die (Richter Fig.1 showing swath 14 having width less than the full width of the die; Richter paragraph 21 noting selection region 14 is preferably rectangular and comprises the edge region of the wafer 10);
based on the user input (Richter paragraph 22 noting defining the selection region 14 by a user via a user interface), causing the inspection tool to inspect the swath of the semiconductor die (Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known); and
processing data from inspecting the swath to identify defects in the swath (Richter paragraph 2 noting method for inspecting a wafer for detecting defects; and Richter paragraphs 22-26 noting that after defining the selection region, comparison regions within it are defined, and a comparison process occurs to determine if deviations derived from the comparison represent defects in order for defects resulting from the comparison to become known).
However, Richter does not expressly disclose a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors; an inspection tool; the one or more programs including instructions for: displaying an image of a semiconductor die; receiving user input on the image; and swath width that corresponds to a field of view of the semiconductor-inspection system.
In the same field of endeavor, Sawin teaches a non-transitory computer-readable storage medium (Sawin column 12, lines 66-67 and column 13, lines 1-2 noting data processor 340 again synchronizes 1512 the acquisition of an image and transmission 1514 of the signal representing that image to the computer memory 354; and Sawin column 12, lines 16-18 noting the apparatus of the invention channels data representing the images to a memory) storing one or more programs for execution (Sawin column 11, lines 18-22 noting the data acquisition apparatus may be configured as a suitably programmed computer 340, programmed to acquire and analyze CCD images with software) by one or more processors (Sawin data processor 340);
an inspection tool (Fig. 4 showing the inspection apparatus with plasma illumination and a CCD camera); the one or more programs comprising instructions (Sawin column 11, lines 18-22 noting the data acquisition apparatus may be configured as a suitably programmed computer 340, programmed to acquire and analyze CCD images with software) for: 
displaying an image of a semiconductor die; receiving user input on the image (Sawin column 13, lines 10-20 noting the processor displays an image of the wafer on a computer display, and the user is able to select regions to be analyzed from the image); and swath width that corresponds to a field of view of the semiconductor-inspection system (Sawin column 9, lines 28-30 noting the camera and lens are arranged so that the entire surface of the wafer is in focus on the CCD array; Sawin column 9, lines 47-49 noting every spot on the wafer within the field of view of the image plane is mapped 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin for the same reasons as stated above in claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (U.S. Publication No. 2006/0103838), hereinafter referred to as Richter, in view of Sawin et al. (U.S. Patent No. 5,450,205), hereinafter referred to as Sawin, in further view of Bandlamudi et al. (U.S. Publication No. 2016/0381282), hereinafter referred to as Bandlamudi.

In regard to claim 2, Richter and Sawin teach all of the limitations of claim 1 as discussed above. However, Richter does not expressly disclose wherein the input specifies a position within the width of the swath.
In the same field of endeavor, Bandlamudi teaches wherein the input specifies a position within the width of the swath (Bandlamudi paragraph 111 noting a user may select an ROI in a live view mode prior to capturing, and the user may select a center 620 of a bounding box indicating an ROI. Thus, it can be seen that the swath, as the chosen region, can have an input specifying the center, which is within the width).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin for the same reasons as stated above in claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Bandlamudi, as each disclosure relates to image processing apparatuses that include a user receiving an image prior to a processing method, and given the opportunity to select a region as a portion of the image, and use this selection to implement auto-focusing techniques. Thus, modified to incorporate the teachings of Bandlamudi, the teachings of Richter and Sawin include all of the limitations presented in claim 2.

In regard to claim 3, Richter, Sawin, and Bandlamudi teach all of the limitations of claim 2 as discussed above. In addition, Bandlamudi teaches wherein the position within the width of the swath, as specified by the user input, is a center position within the width of the swath (Bandlamudi paragraph 111 noting a user may select an ROI in a live view mode prior to capturing, and he user may select a center 620 of a bounding box indicating an ROI. Thus, it can be seen that the swath, as the chosen region, can have an input specifying the center, which is within the width).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, and Bandlamudi for the same reasons as stated above in regard to claim 2.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (U.S. Publication No. 2006/0103838), hereinafter referred to as Richter, in view of Sawin et al. (U.S. Patent No. 5,450,205), hereinafter referred to as Sawin, in further view of Bandlamudi et al. (U.S. Publication No. 2016/0381282), hereinafter referred to as Bandlamudi, in further view of Wright et al. (U.S. Publication No. 2015/0029499), hereinafter referred to as Wright.

In regard to claim 4, Richter, Sawin, and Bandlamudi teach all of the limitations of claim 3 as discussed above. In addition, Bandlamudi teaches the position within the width of the swath, as specified by the user input (Bandlamudi paragraph 111 noting a user may select an ROI in a live view mode prior to capturing, and the user may select a center 620 of a bounding box indicating an ROI. Thus, it can be seen that the swath, as the chosen region, can have an input specifying the center, which is within the width); and focusing based on the selected position (Bandlamudi paragraph 108 noting generating a refocusable image, and the image processing apparatus may zoom and focus on ROIs so the user may select and view objects that are in focus)
However, Bandlamudi does not expressly disclose auto-focusing on a portion of the swath at the specified position, and wherein inspecting the swath is performed in accordance with the auto-focusing.
auto-focusing on a portion of the swath (Wright Fig. 2 showing an autofocus inspection method) at the specified position (Wright Fig. 2 step 202-204 noting using an initial focus map position to begin an initial focus trajectory along the swath which collects autofocus data to use during inspection), and wherein inspecting the swath is performed in accordance with the auto-focusing (Wright Fig. 2 showing steps 208-210 noting the current swath is scanned to collect an inspection image and autofocus data, which is used to inspect the current swath for defects).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, and Bandlamudi for the same reasons as stated above in regard to claim 2. Additionally, it would have been obvious to combine these teachings with the teachings of Wright in order to use the methods for autofocusing on different component heights along a swath as taught by Wright, once a swath has been chosen for inspection with systems such as those taught by Richter and Sawin, with the initial focus position being user selected. Thus, modified to incorporate the teachings of Wright, the teachings of Richter, Sawin, and Bandlamudi include all of the limitations presented in claim 4.

In regard to claim 5, Richter, Sawin, Bandlamudi, and Wright teach all of the limitations presented in claim 4 as discussed above. In addition, Wright teaches wherein the auto-focusing comprises determining a focus offset used to inspect the swath (Wright paragraph 45 noting for each y position and swath, an initial focus trajectory may be calculated based on the image data for such swath.  That is, an initial focus offset position trajectory or z(x) for each y swath position may be constructed; and Wright Fig. 2 noting that the offset vector is used to scan the swath to collect inspection image for defect detection).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, Bandlamudi, and Wright for the same reasons as stated above in regard to claim 4.

In regard to claim 6, Richter, Sawin, and Bandlamudi teach all of the limitations of claim 2 as discussed above. In addition, Bandlamudi teaches the position within the width of the swath, as specified by the user input (Bandlamudi paragraph 111 noting a user may select an ROI in a live view mode prior to capturing, and the user may select a center 620 of a bounding box indicating an ROI. Thus, it can be seen that the swath, as the chosen region, can have an input specifying the center, which is within the width); and focusing based on the selected position (Bandlamudi paragraph 108 noting generating a refocusable image, and the image processing apparatus may zoom and focus on ROIs so the user may select and view objects that are in focus)
However, Bandlamudi does not expressly disclose auto-focusing on a portion of the swath at the specified position, and wherein inspecting the swath is performed in accordance with the auto-focusing.
In the same field of endeavor, Wright teaches auto-focusing on a portion of the swath (Wright Fig. 2 showing an autofocus inspection method) at the specified position (Wright Fig. 2 step 202-204 noting using an initial focus map position to begin an initial focus trajectory along the swath which collects autofocus data to use during inspection), and wherein inspecting the swath is performed in accordance with the auto-focusing (Wright Fig. 2 showing steps 208-210 noting the current swath is scanned to collect an inspection image and autofocus data, which is used to inspect the current swath for defects).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, and Bandlamudi for the same reasons as stated above in regard to claim 2. Additionally, it would have been obvious to combine these teachings with the teachings of Wright in order to use the methods for autofocusing on different component heights along a swath as taught by Wright, once a swath has been chosen for inspection with systems such as those taught by Richter and Sawin, with the initial focus position being user selected. Thus, modified to incorporate the teachings of Wright, the teachings of Richter, Sawin, and Bandlamudi include all of the limitations presented in claim 4.

In regard to claim 7, Richter, Sawin, Bandlamudi, and Wright teach all of the limitations presented in claim 6 as discussed above. In addition, Wright teaches wherein the auto-focusing comprises determining a focus offset used to inspect the swath (Wright paragraph 45 noting for each y position and swath, an initial focus trajectory may be calculated based on the image data for such swath.  That is, an initial focus offset position trajectory or z(x) for each y swath position may be constructed; and Wright Fig. 2 noting that the offset vector is used to scan the swath to collect inspection image for defect detection).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, Bandlamudi, and Wright for the same reasons as stated above in regard to claim 4.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (U.S. Publication No. 2006/0103838), hereinafter referred to as Richter, in view of Sawin et al. (U.S. Patent No. 5,450,205), hereinafter referred to as Sawin, in further view of Bandlamudi et al. (U.S. Publication No. 2016/0381282), hereinafter referred to as Bandlamudi, in further view of Wright et al. (U.S. Publication No. 2015/0029499), hereinafter referred to as Wright, in further view of Fairley et al. (U.S. Patent No. 6,867,406), hereinafter referred to as Fairley.

In regard to claim 8, Richter, Sawin, Bandlamudi, and Wright teach all of the limitations presented in claim 6 as discussed above. In addition, Wright teaches the semiconductor die comprises a first portion having a first height, a second portion having a second height that is less than the first height (Wright Fig. 4 showing die with portion having a first height 104a, and a second portion having a second height lower than the first height, 102a; and Wright paragraph 31).
However, Wright does not expressly disclose a transition portion between the first portion and the second portion; the portion of the swath at the position within the width of the swath, as specified by the user input, passes through the transition portion; and the auto-focusing comprises auto-focusing on the transition portion.
the portion of the swath at the position within the width of the swath, as specified by the user input (Bandlamudi paragraph 111 noting a user may select an ROI in a live view mode prior to capturing, and he user may select a center 620 of a bounding box indicating an ROI. Thus, it can be seen that the swath, as the chosen region, can have an input specifying the center, which is within the width).
However, Bandlamudi does not expressly disclose a transition portion between the first portion and the second portion; the selected portion passes through the transition portion; and the auto-focusing comprises auto-focusing on the transition portion.
In the same field of endeavor, Fairley teaches a transition portion between the first portion and the second portion; the selected portion passes through the transition portion (Fairley column 6, lines 46-60 noting spots or areas of interest on the specimen surface may be located at different heights, i.e. at varying distances from the objective 507. The ability to discern features on specimens having varying heights is provided by the following autofocus system. First, the system receives the information from the area of interest including height measurements and data at the particular heights. Thus the instrument detects the topological features of the specimen as the specimen passes along the path of scanning) and the auto-focusing comprises auto-focusing on the transition portion (Fairley column 7, lines 25-29 noting the focus profile is replayed into the autofocus control loop to cancel the effect of the underlying topology. This cancelling aspect provides a planar focus condition at a height which is not necessarily that of the top surface of the wafer).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, Bandlamudi, and Wright for the same reasons as stated above in regard to claim 4. Additionally, it would have been obvious to combine these teachings with the teachings of Fairley, because a wafer inspection system in the same field of endeavor as the semiconductor wafer inspection systems described in Richter, etc. and similarly stresses the importance of focus offset of the imager during scanning swaths of the wafer. Thus, modified to incorporate the teachings of Fairley, the teachings of Richter, Sawin, Bandlamudi, and Wright include all of the limitations presented in claim 8.

In regard to claim 9, Richter, Sawin, Bandlamudi, Wright, and Fairley teach all of the limitations presented in claim 8 as discussed above. In addition, Fairley teaches the first portion comprises at least part of an array of flash memory cells; and the second portion comprises circuitry peripheral to the array of flash memory cells (Fairley column 6, lines 53-67 noting The ability to discern features on specimens having varying heights is provided by the following autofocus system. First, the system receives the information from the area of interest including height measurements and data at the particular heights. Thus the instrument detects the topological features of the specimen as the specimen passes along the path of scanning. An example of a cross section of a wafer specimen is presented in FIG. 8. The cross section of FIG. 8 is typical for a memory device having a central memory array surrounded by peripheral circuitry such as row/column decoders).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, Bandlamudi, Wright, and Fairley for the same reasons as stated above in claim 8.

In regard to claim 10, Richter, Sawin, Bandlamudi, Wright, and Fairley teach all of the limitations presented in claim 9 as discussed above. In addition, Fairley teaches wherein the transition portion comprises row-decoder circuitry (Fairley column 6, lines 53-67 noting the ability to discern features on specimens having varying heights is provided by the following autofocus system. First, the system receives the information from the area of interest including height measurements and data at the particular heights. Thus the instrument detects the topological features of the specimen as the specimen passes along the path of scanning. An example of a cross section of a wafer specimen is presented in FIG. 8. The cross section of FIG. 8 is typical for a memory device having a central memory array surrounded by peripheral circuitry such as row/column decoders).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, Bandlamudi, Wright, and Fairley for the same reasons as stated above in claim 8.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (U.S. Publication No. 2006/0103838), hereinafter referred to as Richter, in view of Sawin et al. (U.S. Patent No. 5,450,205), hereinafter referred to as Sawin, in further view of Fairley et al. (U.S. Patent No. 6,867,406), hereinafter referred to as Fairley.

In regard to claim 11, Richter and Sawin teach all of the limitations of claim 1 as discussed above. However, Richter does not expressly disclose wherein: the swath is a time-delay integration swath; and inspecting the swath comprises performing time-delay integration.
In the same field of endeavor, Fairley teaches wherein the swath is a time-delay integration swath; and inspecting the swath comprises performing time-delay integration (Fairley abstract noting the system utilizes a time delay and integration charge coupled device for rapid sensing along with an autofocus system that measures and cancels topological features of the specimen).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter with the teachings of Sawin for the same reasons as stated above in claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Fairley, because a wafer inspection system in the same field of endeavor as the semiconductor wafer inspection systems described in Richter and similarly stresses the importance of focus offset of the imager during scanning swaths of the wafer. Thus, modified to incorporate the teachings of Fairley, the teachings of Richter and Sawin include all of the limitations presented in claim 11.

In regard to claim 14, Richter and Sawin teach all of the limitations of claim 1 as discussed above. In addition, Richter teaches wherein the semiconductor die is situated in a row or column of semiconductor die on a semiconductor wafer (Richter paragraph 20 noting FIG. 1 shows a schematic of a wafer 10 on which a multiplicity of identical structures, the so-called dies 12, have been applied. It can be seen in Fig. 1 that the dies are situated in rows and columns), the method comprising, at the semiconductor-inspection system (Richter abstract noting examination of a wafer; and Richter paragraph 11 noting a method for detecting defects on a semiconductor wafer):
loading the semiconductor wafer into the semiconductor-inspection system (Richter abstract noting examination of a wafer; and Richter paragraph 11 noting a method for detecting defects on a semiconductor wafer).
However, Richter does not expressly disclose after loading the semiconductor wafer, inspecting the swath of each semiconductor die in the row or column in a single pass.
In the same field of endeavor, Fairley teaches after loading the semiconductor wafer, inspecting the swath of each semiconductor die in the row or column in a single pass (Fairley column 8, lines 26-28 noting a swath of the image is viewed in a single pass)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Richter, Sawin, and Fairley, for the same reasons as stated above in regard to claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (U.S. Publication No. 2006/0103838), hereinafter referred to as Richter, in view of Sawin et al. (U.S. Patent No. 5,450,205), hereinafter referred to as Sawin, in further view of Wright et al. (U.S. Publication No. 2015/0029499), hereinafter referred to as Wright.

In regard to claim 13, Richter and Sawin teach all of the limitations of claim 12 as discussed above. However, Richter and Sawin do not expressly disclose wherein each swath of the plurality of swaths has the width of the first swath.
In the same field of endeavor, Wright teaches wherein each swath of the plurality of swaths has the width of the first swath (Wright Figure 3 showing the width of the sample 300, and the widths of the swaths 302, 304, 306, etc.; Wright paragraph 44 noting the map swaths are about 10 mm apart for an inspection area of about 100 mm so that 11 map swaths of image data are obtained for the inspection area. Swath size and count can vary, depending on the particular specimen's inspection area configuration).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488